 McCAIN FOODS, INC.McCain Foods, Inc. and District No. 99, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case I CA 12843MaN 25, 1978DECISION AND ORDERBY MEMBERS PENELI O, Mt:RPHY. AND TRI FSDAI fOn January 19, 1978, Administrative L.aw JudoeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter. General Counsel andRespondent filed exceptions and supporting briefs.and General Counsel also filed a brief in support ofother portions of the Administrative Law, Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings.' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National l.aborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereb)orders that the Respondent, McCain Foods. Inc.. Ea-ston, Maine. its officers, agents. successors, and as-signs, shall take the action set forth in the said rec-ommended Order.I Respondent has excepted to certain credihilitl findings made hs theAdministrative Law Judge. It is the Board's estihlished polios not It oser-rule an Administrative Law Judge's resolutions With respect Ito credlblihlunless the clear preponderance of all of the releslnil esidence ,onminnce usthat the resolutions are incorrect Stonilrd Drl l al/ Prodw t. In(. 91NILRB 544 (1950), enfd. 188 F2d 362 i( ( 3. 19511 We hane carefulIxexamined the record and find no basis for reserving hi, findingsDECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER. Administrative Law Judge: I hiscase was heard on August 22, 23. and 24, 1977, in PresqueIsle, Maine, based upon a charge filed on March 8. andamended on April 6. 1977, by District No. 99, Internation-al Association of Machinists and Aerospace Workers,AFL-CIO, herein the Union. The complaint, issued by theActing Regional Director for Region I of the National ILa-bor Relations Board, herein the Board, on April 25, 1977.as thereafter amended, alleged that McCain Foods, Inc..herein Respondent, violated Section 8(a)( I) and (3) of theNational Labor Relations Act. as amended, by refusing tohire seven named employee-applicants because they hadbeen active on behalf of the Union while employed bNVahlsing Inc.., the prior owner of the plant involvedhcrein.'All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefullk considered, were filed bv the General Counseland Respondent.I pont the entire record herein. including my careful ob-ser'sation of the Awitnesses and their demeanor, I make theFINDINGS OF FA[C1I I11 RE:SPON.IENr's BUSINESS AND riE I NION'S LABORORGANIZATION STATUSRespondent. a Maine corporation, is engaged at Easton,Maine, in the manufacture, sale, and distribution of frenchfried potatoes. Jurisdiction is not in issue. I find and con-clude that Respondent is an employer, engaged in com-merce, within the meaning of Section 2(6) and (7) of theAct,I find and conclude that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II DIE A Li(LED l NFAIR I ABOR PRACTICESA. BackgroundFor a number of years, Vahlsing, Inc., had owned andoperated the Easton. Maine, plant, processing french friedpotatoes. 1lnion organizational activities at this plant tookplace in 1971 and the Union was certified as the collective-bargaining representative of Vahlsing's production andmaintenance employees in that year. Three collective-bar-gaining agreements were entered into between 1972 and1975.Vahlsing ceased production at the Easton plant in June1975 and all production employees were laid off at thattime. Some employees. primarily those responsible formaintaining the refrigeration equipment and those in-volved in shipping the product. continued to work untilAugust 1976. At that time. McCain Foods, Inc. acquiredthe former Vahlsing plant and facilities and began prepara-tions to resume potato production. McCain's processes andproducts were similar to Vahlsing. It intended to use, butimprove, the same equipment and to produce a highergrade of product. Applications for employment were re-ceived from more than 1100 potential employees, includingseveral hundred who had, at one time or another. workedat Vahlsing. and hiring began. A one shift, single line ofproduction began in November 1977. Respondent contin-BHem\i.l ( (O', r., q .of Prequec Isle. M.reoe. appeared ,n eh.alf of, hkloi In.236 NLRB No. 53447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDued to add employees throughout the fall of 1976 and win-ter of 1977. It is Respondent's selection of employees andits failure to hire certain employees formerly employed byVahlsing and active in the Union which gives rise to thislitigation.B. Staffing of the Easton PlantAt the outset, hiring for the Easton plant was done byWayne Kennard, the personnel manager from Respon-dent's plant at Washburn, Maine, and by Lester McIntosh,personnel manager of a plant owned by McCain Foods,Ltd., a Canadian corporation, in Florenceville, New Bruns-wick. Kennard's hiring was primarily of a basic mainte-nance force, although he interviewed some productionworkers. Beginning on October 18, 1976, the interviewingand hiring was done by Myles MacDonald, newly hired asRespondent's personnel manager for that plant. MacDon-ald had been Vahlsing's office manager at that plant from1971 until May 1975. MacDonald interviewed and hiredvirtually all the production employees and many of themaintenance-type employees. Jack Downing, who hadbeen Vahlsing's plant engineer continued in that capacitywith Respondent. Respondent also retained Vaughn Fitz-herbert, who had been Vahlsing's production manager.According to MacDonald, Respondent intended to be-gin operations with a single production line with expecta-tions of adding a second line around December and a sec-ond shift sometime in the spring. To that end, Respondentreceived 1121 employment applications between Septem-ber 1976 and June 1977 and hired 213 employees mostly inNovember through January. Of those hired, approximately73 (or 34 percent) had prior employment with Vahlsing atthis plant. Most of those had worked for Vahlsing duringthe period when the Union represented the employees. Atthe time of the hearing, some employees were on seasonallayoff. Of the 87 actively employed at that time, 36 wereformer Vahlsing employees.MacDonald made all of the decisions in regard to hiring.He denied discussing the applicants with Fitzherbert ordiscussing any of the applicants, except for turbine andboiler operators, with Downing.2MacDonald testified that he generally interviewed eachapplicant and based his hiring decisions on the interviews.reference checks, and personal knowledge of the applicantsfrom prior employment. He hired employees who couldreport on very short notice and avoided those whose pres-ent employment necessitated giving some lengthy notice.He declined to hire such applicants because he felt that hecould not guarantee anyone more than a few days work,was not sure that there would be a job available after a2-week notice period, and did not want to interfere withpresent employment by just providing a few days work. Headmitted that all of those who were hired continued towork until the seasonal shutdown in June; none of the em-ployees were laid off within a few days of the start of theiremployment. MacDonald denied that he had received anyinstructions, when he was hired, concerning the hiring or' Diowning denied discussing ans of the applicants, other than for supel-visors positions. with MlcDl)tonald.avoidance of union activists. Kennard testified that he ap-plied similar standards in his hiring decisions. He consid-ered the applicant's availability for work, willingness to ro-tate shifts, work history, and his personal judgment ofthem.C. Failure To Hire the Alleged DiscriminateesGeneral Counsel contends that seven former Vahlsingemployees, Kenneth Tidd, Lewis Adrian Parker, CarolynLongley, Stella Ireland, Brenda Allen, Erma Oakes, andClara Cheney, were denied employment because of theirunion involvement.1. Kenneth Tidd had worked as a refrigeration mechanicand operator at Vahlsing for 8 years. Prior to his Vahlsingemployment, Tidd had graduated from a refrigerationschool, worked part-time in that field and then full-time for8 years as a refrigeration mechanic and operator for anoth-er potato processor.The Union's 1971 organizational drive at Vahlsing hadbeen started by Tidd and one other employee. Tidd solic-ited cards, was the Union's election observer, served aschief shop steward during the initial negotiations, and as asteward during the first contract term. He also participatedin the initial negotiations. He again served as the Union'schief steward from December 1975 until the plant closed inAugust. As chief steward, he had superseniority and wasthe last employee to leave the plant. In his union capaci-ties, on grievances and other matters, Tidd had dealt withboth Myles MacDonald and Vaughn Fitzherbert.About 2 weeks after he left Vahlsing at the end of Au-gust 1976, Tidd mailed an employment application to Re-spondent. He received no response. On September 17,1976, when he subsequently learned that Kennard wasconducting interviews, Tidd went to the Easton plant. Ashe filled out a second application, Kennard came out ofthe office, looked at the application, and told Tidd that itwould be 2 or 3 weeks before they would be hiring anyonein refrigeration.Immediately prior to speaking to Tidd, Kennard hadbeen interviewing Kenneth McKenney. McKenney washired for the refrigeration department on September 17,1976. Respondent had already hired Ronald McDougal forthat department on September 16, 3 days after he had ap-plied. Tidd, McDougal and McKenney were the three re-frigeration department employees who had last worked forVahlsing.3Tidd again interviewed with Kennard, a week later, atthe State Employment Security Office. He filled out a thirdapplication and was told that it would take 2 or 3 days forhis references to be checked.4When Tidd heard nothingfrom Respondent, he contacted the persons whom he hadlisted as his references. No inquiries had been made ofthem.Although Respondent did not contend that it relied upon seniority withVahising. I note that both McDougal and McKenney had been emplo)edby' Vhlsing longer than had Tidd.Kennard testified that he directed T idd to speak with MacDonald, asKennard was resuming his responsibilities for the Washburn plant. Mac-Donald's testimony, however, establishes that he was not hired until earlsOctober. Kennard thus could not have referred I idd to MacDonald InSeptember. when their last conversation took place448 McCAIN FOODS, INC.Ivan Buckingham, a former Vahlsing employee who hadworked in maintenance and on the fryers but not in refrig-eration, applied for work on September 17, the same daythat Tidd submitted his second application. Buckinghamwas hired in the refrigeration department on October 27.MacDonald. who was aware of Tidd's pending applicationwhen he hired Buckingham, testified that he chose Buck-ingham to achieve flexibility in work assignments. Buck-ingham, he said, had experience in both refrigeration andturbines. Buckingham's employment application lists hisprior employment at International Refrigeration as a fork-lift operator and listed none of his job duties at Vahlsing.Someone, presumably an interviewer, had written "Main-tenance Refrigeration & Turbines" opposite the listing ofVahlsing as a prior employer on Buckingham's application.MacDonald contended that with Buckingham's experienceon the turbines, he could be moved to that job in the eventthat another employee currently working on turbines. Ar-thur Rand, should be moved to the firer, in the furtherevent that a second line was started. He acknowledged thatBuckingham might require some training to work in therefrigeration department.Respondent also hired James Smith for the refrigerationdepartment, on October 14. the day after he applied. Hewas not a prior Vahlsing employee and had not soughtemployment in any particular department. No explanationwas offered why Smith was hired rather than Tidd.2. Lewis Adrian Parker had worked for Vahlsing fromMarch 1971 until August 1976. His Vahlsing employmentbegan as a turbine helper. After 13 months, he was movedto the boilerroom where he progressed from helper to lead-man, with full responsiblity for the boiler operation in hisshift. At one time, he had a helper working with him on theshift. In the course of his work, he had trained variousother employees to work on the boilers, including RogerBouchard. Kerry Tarbox, and Ken Hayden. Bouchard andTarbox had been laid off in the spring of 1976. Haydenand Lawrence Howlett (another operator) had quit, andParker was the last boiler operator retained.The State of Maine requires a license to operate boilers.Parker held a fourth class engineer's license, having pro-gressed from the boiler operator's license.Parker had been involved in two disputes with Vahisingmanagement, disputes which the General Counsel con-tends caused Respondent's management to reject him asan employee. During the winter of 1975, Vahlsing experi-enced financial difficulties and fell behind in paying itsemployees. According to Parker, some employees came tohim and asked him if he could shut down the boilers in aneffort to force the Company to pay them. After checkingwith the Union. Parker told Vaughn Fitzherbert that hewould shut the boilers down unless the employees receivedtheir pay by noon. As a result of the threat, the employeeswere paid.5Parker's role in this incident was corroboratedIFitzherbert recalled two incidents when emplosees threatened toI shutdown the boilers unless thes were paid. In the first. .group of file emplo-ees. including Howlett and Butler, but Hihoui Parker. were nolved. Onthe second occasion. he recalled Flowletl, Butler. Deslardin and V ilhlianParker, he said, might have been there. ltzherhert testified Ihat tlw lettand [)esjardin did most of the talkingby Roy Stevenson. The second incident involved Parker,Wendell Williams, and David Desjardin being written upby Jack Downing for refusing to perform certain mainte-nance work on the boilers while they were in operation.When the employees questioned the safety of the proce-dure, the writeup was thrown out.On September 15, 1976, Parker submitted an employ-ment application to Kennard who told Parker that hewould get back to him. Not hearing from Respondent forseveral days. Parker returned to the plant. While waitingfor an interview, Jack Downing came by and called himaside. According to the credibly offered testimony of Par-ker, Downing told him, "[Y]ou're going to have a hard timeto get back in because Vaughn Fitzherbert had made thestatement that you was a strong union man." This state-ment, as Downing related it to Parker, was made in thecourse of a meeting when applications were being re-viewed.6Parker then waited to speak with the personnelman, was told that they were not hiring any boilerroompersonnel at that time and that he would be contacted.On a subsequent visit to the plant, Parker spoke with twopersonnel men, both of whom had come from Flor-enceville. New Brunswick, Canada. One of them, he be-lieved, was Lester Macintosh. Parker mentioned that hehad been referred to as a strong union man and explainedwhat had happened in the dispute involving his threat toshut the boilers down. When he told the men how long hehad been without pay, they stated that they did not blamehim for his actions. He was also told "that McCain's didnot "rant unions because they did not believe in dealingwith a third party. If an employee had any grievance orhad any complaints that they' would sooner the employeecome directly to personnel and straighten it out person toperson.Parker returned to the plant on October 18, 1976, thefirst day on which MacDonald assumed personnel respon-sibilities. MacDonald said that he had not gotten to theapplications but would let Parker know. Parker neverheard from Respondent subsequent to that date.About September 10. 1976. Kennard had interviewedand hired Lawrence Howlett. a licensed boiler operatorwho had previously worked for Vahlsing. Kennard's notesof the interview establish that Howlett was presently em-ployed but wanted to leave his current employment be-cause of dissatisfaction with the management. Kennardnoted a statement by Howlett that he disliked the Unionbecause he felt that it had been brought in by the manage-ment and that the employees had no say in it. On October4. Respondent hired Winfield Murray for the boilerroom.Murray had never worked for Vahlsing and was less expe-rienced than Parker. On October 7. Respondent hired Ken-neth Hayden for the boilerroom. Hayden, who had applied2 weeks after Parker, had been trained on the boilers byParker. On October 25, MacDonald hired Richard Crane.Crane, who had applied on October 23, had neither a li-Do ) nin a:Idmitted speaking to Parker on this occasion but denied thathe made the remark which Parker attributed to him Hlie tesifiled that heexchaneed reetings with Parker. called him aside because the acousticswere poowr In the personnel office. "alund asked him whN he anted towoIrk there I Iw vI unfa.ora.bls impressed with I)owning's lestimonial de-mrainor and ionnider his erqlon of this statement Iniplausible449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcense nor experience as a boiler operator. MacDonald tes-tified that he chose Crane because Howlett recommendedhim highly. MacDonald admitted that he had not checkedwith Downing or Fitzherbert for a recommendation onParker, notwithstanding that Parker had listed them bothas references. On January 14, 1977, MacDonald hiredRoger Bouchard, who had less experience than, and hadbeen trained by, Parker. MacDonald testified that he se-lected Bouchard because of his potential as leadman orsupervisor. Parker had been a leadman with Vahlsing. OnMay 9, 1977, an inexperienced employee, unlicensed, wastransferred into the boilerroom.3. Carolyn (Holmes) Longlev had worked at Vahlsing,fulltime, from June 1968 until July 1975, on two shifts andin the trim, inspection, packing, carton, fresh pack, andlaboratory departments. She was involved with the Unionfrom its inception at Vahlsing. Longley participated in allthree contract negotiations and chaired the negotiatingcommittee for the last contract. She was a union steward in1972 and was appointed chief steward in 1975. She servedon the grievance committee in 1973 and chaired it in 1974and both served on and chaired the safety committee. In1975, she became vice president of the local. Longley con-tinued in that latter capacity even after her employment atVahlsing had ended.In the course of her various union duties, Longley hadmet and discussed grievances and safety matters with JackDowning and Vaughn Fitzherbert, both of whom assumedsupervisory roles with McCain. Correspondence referringto her in her union capacities passed through Myles Mac-Donald, who was Vahlsing's office manager. In February1976, as union vice president, Longley participated in col-lective bargaining negotiations at American KitchenFoods, while MacDonald negotiated as a management rep-resentative. In November 1976, Longley and two unionrepresentatives handbilled the Washburn plant. There wasalso handbilling at Easton, although Longley apparentlydid not participate.Longley applied for work at McCain Foods on Decem-ber 6 and was interviewed by MacDonald. In the course ofthe interview, MacDonald discussed the pay, benefits, theCompany's plan to start a second shift, and its intention tohave employees rotate shifts. Longley, who lived in Cari-bou, Maine, about 30 minutes driving time from the plant,asked whether there was anyone else from Caribou em-ployed there so that a carpool might be arranged. She alsotold him that neither the transportation nor rotating shiftswere any problem to her. She had a driver's license and acar. MacDonald made a notation on Longley's application,"trans" and "rotate," to indicate that they had discussedtransportation and rotation of shifts. Longley never re-ceived a job offer from McCain Foods.MacDonald testified that Longley was a good employee,one he would hire. He did not hire Longley, however."[blecause we had talked about a carpool up in Caribou,that she needed a carpool to drive." He acknowledged thatthe possibility of a carpool had been discussed very ca-sually, that possibly she had only said that it would be niceto have a carpool, and that he was probably in error in hisimpression that she wanted to form a carpool out of Cari-bou. He also made reference to the severity of winterweather in conjunction with the distance from Caribou.MacDonald hired Melba MacDougal for the trim andpack department on November II. MacDougal had beeninterviewed on September 17, 1976, by Kennard and Ken-nard had noted on her application that shift rotation wouldbe a problem because, inter alia, of a lack of transporta-tion. Similarly, Pauline Howlett, whom Kennard had inter-viewed on October 14, 1976, was hired on January 13,1977, notwithstanding that Kennard had noted that trans-portation would be a problem because she would have tosecure a ride. Respondent's Exhibits I and 2 establish thatamong those whom Respondent hired were at least six em-ployees from Caribou, Maine. Additionally, ten employeeswho listed their home addresses in cities as far and furtherfrom the plant away than Caribou were hired.7Respon-dent's exhibits further establish that, subsequent toLongley's application, Respondent hired 57 employees inthe trim and pack departments and in the laboratory. Ofthese, 41 had no prior employment with Vahlsing.4. Stella Ireland had worked for Vahlsing in the trim-ming, inspection, and packing departments, on all threeshifts, from January 1962 until June 1975. Unlike Longley,Ireland lived but 1-1/2 miles from the plant.Ireland was a member of the Union's committee duringthe negotiations in 1972, and was a shop steward from 1972until 1975. She was involved, as steward, in two grievancesin 1973 and 1974 and met with Vaughn Fitzherbert amongother management representatives in regard to those griev-ances. She also served on the plant safety committee.Ireland submitted an employment application in the lat-ter part of September 1976. In October, she went to theplant to interview with MacDonald and spoke to him onlybriefly. MacDonald told her that while he tried to inter-view each applicant, there was nothing she could add towhat he already knew about her. She asked him whetherthere would be any better jobs available and expressed aninterest in applying for such jobs. He promised to keep herin mind. Thereafter, she called MacDonald several times,each time to be told that Respondent was not hiring. Aftershe took other employment, on November 9, 1976, sheagain spoke with MacDonald. She testified that she toldMacDonald that she could quit that job at any time, anddenied that she told him that she needed 2 weeks' notice.She was never offered a job at McCain Foods.MacDonald testified that Ireland was a good worker,one whom he would hire at such a time as he would be ableto give her 2 weeks' notice for her present employer. Hetestified to receiving an "impression" from speaking withher that she would need such a notice. He did not recallwhether she specifically told him that. He also testified thathe assumed that applicants with full-time employmentwould have to give their employers notice. According toMacDonald, he was not in a position to hire employeeswho required time before reporting because he could nottell, at the time he was hiring, whether a job would beavailable after 2 weeks. In fact, all of the persons who werehired, other than those who quit or terminated for cause,IThe cities involved were Limestone. Littleton, and Monticello. Maine.See Standard tighwua Mileage Guide, Rand MeNall & Co.. 1973, pp 258259450 McCAIN FOODS, INC.remained employed until the seasonal layoff, in May 1977.MacDonald acknowledged that some employees werehired notwithstanding that they had to give notice to cur-rent employers before they could report to McCain Foods.Thus, David Grivois' application indicated that he neededa "one week notice": however, he was hired because hehad a good background as a skilled packaging machineoperator, a category required in the plant. Richard Paradv.a fork lift operator, was hired even though his applicationindicated that he, too, would have to give a week's notice,5. Brenda Allen's situation was similar to that of Ireland.She had worked for Vahlsing, as a trimmer, packer, andinspector, from February 1970 until June 1975. She servedon the 1973 negotiating committee, when MacDonald andFitzherbert were among those representing management,and was a shop steward from 1974 until laid off. She sub-mitted one application at the plant gate and another onSeptember 28, 1976, at the State Employment Security Of-fice. On that latter occasion, she was told by Kennard thatthey had not hired any women yet, but he did not see why,.with her experience, she would not be hired. She told Ken-nard that she was employed at Aroostook Shoe and wouldhave to give a 2-week notice before leaving. She subse-quently spoke to MacDonald and asked him if they werehiring former Vahlsing employees. She was told that nonehad been hired at that time, that this was a new company.not bound by the Vahising contract or seniority, and thatthey could hire whom they chose. On another occasion, sheasked MacDonald whether her position as a steward androle on the negotiating committee would preclude her em-ployment. He replied, "As far as I'm concerned, that hasnothing to do with it."MacDonald testified that he considered Allen a goodworker, one whom he intends to hire. However, he did nothire her during the 1976-1977 season because her job atAroostook Shoe required that she give notice before termi-nation. As noted, he claimed that he could not "allow aperson to have two weeks notice and guarantee them a jobat the time."According to Allen, Ethna McKeen and Beatrice ('rowwere hired by Respondent directly from their employmentat Aroostook Shoe. Respondent's records indicate thatCrow was hired on December 14, 1976. and McKeen onJanuary 12. 1977. MacDonald denied that Crow was work-ing at another job at the time he hired her and denied thathe knew McKeen was employed elsewhere when she washired. I credit MacDonald's recollection in this instance.'6. Erma Oakes had worked both day and evening shifts,in the trim, pack, and inspection departments at Vahlsingfrom 1968 until production ceased in 1975.'Neither Crow, nor McKeen testified Mc Keen's emplo, menl applicillcnonly indicated that she was emploNed at Aro,.)sto k Shoe throuigh Septerlher. when she filed her applicatiion No emplosment appili;ll, n or otherrecords specificall) pertaining to (Cro, s ere a.dduced I no t that \llcntestified to her recollection that Respondent hired ( row In mFebruilrs olMarch 1977. the compilations from Respondent's rec rds estabihh th.atC'row was hired in December 1976. Based upon this ecidence thai Allen',recollection ma! hase been fault., and the lack of eldence ti cotrrolhslcher testimon). I must conclude that General ( ounsel ha fadiled to ctlibhihthat Respondent hired SMcKeen and (Cros, despilre kLnos llce 'If aIsN requirement that theN, gie notice to Iheir current emplo!erIn february 1975, Oakes had filed a grievance concern-ing the manner in which the employees were moved amongthe various work stations. She filed the grievance with chiefsteward Robert Menendez and participated in a meetingbetween the Union and management. She recalled thatVaughn Fitzherbert and. possibly also Jack Downing. werepresent. Oakes served on the Union's negotiating commit-tee for the last contract and was appointed to, but had littleinvolvement with, the safety committee.Oakes filed an employment application in late Septem-ber 1976. Around January 14 or 15. 1977, after learningthat a friend (Arlene Ladner) had been hired, Oakes calledMacl)onald with whom she was personally acquainted.She asked if the, were hiring and told MacDonald that shewould like to have a job to earn some money inasmuch asher son was getting married in the spring. She told him thatthe wedding was to be held in California and that shewished to attend. Oakes denied telling MacDonald that shewas looking for part-time or temporary employment. Mac-Donald told her that they were not hiring.In early February, Oakes' husband. Glenn, called Mac-Donald and asked if Respondent was doing any hiring.MacDonald told him that they were not. Glenn Oakesasked MacDonald whether his wife's union membershiphad anything to do with her not being hired. MacDonalddenied that it had. Glenn Oakes reiterated that his wifewanted a job particularly to earn money to finance a tripon the Memorial Day weekend. MacDonald told him thathe had promised jobs to about 10 women. Glenn Oakesdenied that he told MacDonald that Erma Oakes was seek-ing pa;rt-time or temporary work.MaclDonald testified that he considered Erma Oakes tobe a good employee. one whom he intended to hire at suchtime as she was seeking full-time permanent employment.How ever, from the statements made to him concerning thetrip to California. MacDonald claimed to have understoodthat she was seeking only temporary or part-time employ-ment.Subsequent to Erma Oakes' telephonic request for em-ployment in January, Respondent hired 26 female employ-ees. only 9 of whom had prior experience with Vahlsing.Twelve were hired between January 17 and January 20,another 6 were hired on February 15, 1977.7. (Cmlrt (Chenel was employed by Vahlsing, in packing.trimming and inspection, from 1966 to June 1975. Sheserved on the initial union negotiating committee for a pe-riod of time and as union steward from 1972 until 1974. In1974, Cheney had an occasion to complain to supervisionthat some employees were using offensive language in theplant. Management disciplined two employees, discharginga plant worker and suspending one who worked on thepotato farm. At the request of the discharged employee,Chenex called the home of the other employee and spoketo that emploxee's wife to learn what discipline had beenaccorded him. (Cheney was thereafter called into the officehb, lacDonald and the floor supervisor. Elizabeth Smith,and asked wh` she had made that call. She was then toldthat Mac Donald did not think that she had any right totake such action and that she should not do it againl.' li,, t~i i ow nN .nd. Lin r ri it a,liced451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCheney filed an application for employment at McCainFoods on September 28, 1976, indicating at the time thatshe was willing to rotate shifts. She called the plant twicethereafter. On the first occasion, she was told that theywere not hiring but would call her when the hiring started.On the second occasion, November 9, 1976, she told Mac-Donald that she wanted to work for Respondent. He madeno reply. Respondent has not offered her a job.MacDonald stated that he was familiar with Cheneyfrom her employment at Vahlsing and at Potato Service.He considered her work satisfactory but her skills limitedand, he testified, was initially seeking employees withgreater promotion potential.'0D. Additional Evidence Relating to Union AnimusRespondent pointed out that in the course of staffingthis plant, it hired some individuals who had been active inthe Union. Thus, Lee DeLong and Bradford Henderson,who served on the union negotiating committee for thefinal contract and whose names appear as signatories there-to along with Tidd, Longley (Holmes), and Oakes, werehired. Henderson had also been vice president of theUnion when that contract was signed; however, he leftunion office prior to his termination from Vahlsing be-cause of a dispute within the Local. Weldon Williams, whohad served on the negotiating, safety, and grievance com-mittees and had been a steward, was hired by McCainFoods, Ltd., in New Brunswick, Canada. Others amongthose hired who had served on negotiating committees andas stewards were Richard Butler, Morris Estey, Elmer Wat-son, and Walter Ciesielski.When the Union handbilled Respondent's Washburn,Maine, plant, Personnel Manager Kennard received in-structions to talk to all of the employees, tell them of Re-spondent's wages and benefits as compared to other com-panies, and tell them that McCain was a nonorganizedcompany and preferred to remain that way. Kennard senteach of the Washburn employees a letter which discussedthe Union's card solicitation efforts and sought to discour-age card signing.In the course of interviewing job applicants, Ken-nard sometimes made notes. In regard to applicants Jonesand McAnaney, Kennard noted that their present employ-ment was with nonunionized employers. On GroverCropley's application, for a supervisory position, Kennardwrote that Cropley was not part of the bargaining unit. Henoted, in regard to Lawrence Hlowlett. that Howlett wasdissatisfied with the management where he was workingand that Howlett did not like the union because the em-ployer had put it in without giving the employees a voice inthe matter.Vera Driscoll credibly testified that, when she calledMacDonald in mid-December to inquire about job open-ings, he asked her whether she had ever been in the Unionwhile employed at Vahlsing. She told him that she hadworked there prior to the advent of the Union. He had nojob opening for her. When Roy Stevenson and Athill10 Chenev was older than a;11 of Ithe Illluilcrnme l ld pac.Lkers whon Relpul-odenI hired. I o nims ohseivallion, .he Aio suffered fronm ai heaniriLg prT bhe iGrant applied, they were told by MacDonald that McCainhad no union and would try to work without one, that theywould handle their grievances with the Company. Mac-Donald subsequently offered Grant a job.MacDonald denied telling employees that he did notwant a union at McCain Foods or that there would be nounion there. He admitted telling applicants that McCainwas a nonunion operation which provided benefits similarto those under a union contract.E. Additional Evidence Regarding Knowledge of UnionA ctivitiesAs previously noted. MacDonald, Downing, and Fitz-herbert had all worked in supervisory capacities for Vahl-sing during the Union's tenure as bargaining agent. Mac-Donald had been Vahlsing's office manager and, as such,was one of the recipients of correspondence from theUnion, including correspondence which informed the em-ployer of the names of all union officers and stewards.MacDonald participated in the 1973 contract negotiationsand, while he testified that he was not present during the1975 negotiations, signed the contract dated March 1,1975, on behalf of management. Fitzherbert was also amanagement signatory. Longley, Oakes, and Tidd wereamong those who executed the contract for the Union.While collective-bargaining representative, the Unionmaintained a file cabinet at the plant which contained itscorrespondence and other documents. Only the union offi-cers had keys to this cabinet. Longley examined the cabi-net before she was laid off by Vahlsing and, at the time sheleft, the cabinet still contained those documents and re-mained locked. Subsequent to McCain's acquisition of theplant, that file cabinet was removed from the plant andsent to the Vahlsing powerhouse. When Longley examinedthe cabinet in February 1977, she found it empty of ev-erything but a few odds and ends. No evidence was ad-duced establishing what happened to the contents.F. Analysis and Conclusions"The Board has never held that the National Labor Re-lations Act itself requires that an employer ...who pur-chases the assets of a business be obligated to hire all of theemployees of the predecessor ...However, an employerwho declines to hire employees solely because they aremembers of a union commits a §8(a)(3) unfair labor prac-tice." N.L.R.B. r. Burns International Security Services, Inc.,et al., 406 U.S. 272, 280-281, fn. 5 (1972). The problem is toascertain Respondent's true, underlying motive (N.L.R.B.v. Jones and Laugilin Steel Corp.. 301 U.S. 1, 45-46(1937) ), and the burden of proving that an employer's hir-ing decisions were improperly motivated rests with theGeneral Counsel. Western Tug and Barge Corporation, 207NLRB 163 (1973).In assessing a respondent's motivation, the Board deemsit appropriate to consider certain established factors:knowledge of union activities, animus toward such activi-ties, and the validity of the reasons asserted for the person-nel actions taken. See, for example, Publishers' Offset, Inc.,225 NLRB 1045 (1976): Jeffrev P. Jenks d.bh, a Jenks Car-452 McCAIN FOODS, INC.tage Compan,, 219 NLRB 368 (1975).In the instant case, Respondent cannot credibly beheard to deny knowledge of the alleged discriminatees'union activities. T'he role of its present supervisory force inthose activities is simply too substantial. Thus. I note thatall correspondence from the Union came through Mac-Donald, and that MacDonald. Fitzherbert, and Downing(in varying degrees) all participated in negotiations, griev-ances, and other disputes with the employees in question.In the same vein, while the record is not heavv withevidence of animus. Respondent's interest in the unionbackgrounds of its employee applicants and its preferenceto operate without a union presence at the Easton plant isclear.The complaint alleged that Respondent violated Section8(a)(1) of the Act when Jack Downing told an employee,Parker, that he had not been recommended for hire be-cause of his strong rInion support. I have credited Parker'stestimony as to this evidence. Such a statement clearly in-terferes with, restrains, and coerces employees in the exer-cise of their statutory rights to join and support labor orga-nizations. Respondent has thereby violated Section 8(a)( 1and I so find.The complaint further alleged. and I have found. thatMacDonald asked applicant Vera Driscoll whether she hadbeen a union member when employed by Vahlsing. Nojustification was offered for such an inquirN and, particu-larly in the context of personnel manager to job applicant,such a question tends to interfere with an employee's exer-cise of statutory rights. Accordingly, I find that by thisinquiry, Respondent has further violated Section 8(a)( I)and evidenced its interest in the applicants' union activi-ties.There was no evidence indicating whether Kennard's no-tations concerning the union backgrounds or attitudes ofsome applicants resulted from his questions or from infor-mation volunteered by the applicants. However, the merefact that such notations were made evidences Respondent'sconcern over such backgrounds, contrary to Respondent'sclaimed disinterest. Similarly, the instructions to Kennardvis-a-vis what should be told employees when the t[nionwas handbilling the Washburn plant. and MacDonald'sstatements to some applicants that McCain had no union,would try to work without one, and that grievances swouldbe handled directly with the C'ompany. give further evi-dence of Respondent's hostility toward the representationof its employees by a labor organization.As the record contains evidence of Respondent's knowl-edge of the applicant's union activities and its hostilitvthereto, it is appropriate to consider the reasons it has as-signed for failing to hire the particular individuals. Reasonswhich are unconvincing or invalid will tend to supportGeneral ('ounsel's allegations of unlawful discriminatinonParamount Metal & Finishing ( o.. Inc.. ned Pai- ilrllntPlating Co., In ., 225 NLRB 464 ( 1970).Kenneth Tidd had been extrenimel active in the unionactivities at Vahlsing. He was also a highly experienced.skilled employee with a substantial employment historythere. Yet his applications were ignored. his references leftunchecked, and he was mislead about the hiring that wasgoing on in the department w hicuh he had left onil a shortwhile before. And, although Respondent claimed that itwas particularly anxious to hire skilled employees, otheremployees with less experience in the refrigeration fieldwere hired with either no explanation or, as in the case ofBuckingham. with an explanation based upon highly spe-culative contingencies.Adrian Parker, while less active in the Union, had beeninvolved in a significant event, the threat of a concertedwork stoppage to force prompt payment of wages. More-over, as is evidenced by Downing's statement, he wasthought to be a "strong union man." Parker was passedover for less experienced and, in some cases, untrained andunlicensed employees. His experience as a leadman wasignored. His references were allegedly unchecked, eventhough they were close at hand (Supervisors Downing andFitzherbert). and even though Respondent claimed to havehired someone else based upon a strong recommendationfrom a nonsupervisory employee.Like Tidd. Carolyn Longley had been a long term Vahls-ing employee with varied work experience and had beenverN active in union affairs. Respondent's asserted reasonfor not hiring her, that MacDonald believed she had prob-lems in transportation and with shift rotation, are inconsis-tent with what she told him in regard to these questions.They are also inconsistent with other personnel actionstaken by Macl)onald: at least two employees were hirednotwithstanding express problems with transportation androtation. Further, MacDonald's additional suggestion thathe considered the distance she lived from the plant to posea potential problem in view of the severe winter weather isinconsistent with the hiring of a number of employees wholived in the same town as Longley or even further away.MacDonald claimed that he did not hire Stella Irelandand Brenda Allen because both were employed elsewhereand he understood or believed that they would have to givenotice to their present employers. He could not, he testi-fied. assure anyone of a job after 2 weeks. Yet, for thosehired, the work wsas steady until the end of the season.Moreoser, Respondent was not averse to hiring an appli-cant who had to give notice when it particularly desiredthat employee. Not all those so hired were truly skilledertployees; Parad? was a forklift operator.Based upon the foregoing, noting the extent of theirunion activ ity. Respondent's knowledge of and animus to-ward that actlxits, particularly as evidenced by Downing'sstatement to Parker, and the unconvincing reasons Re-spondent has asserted for refusing to hire them, I mustconclude that General Counsel has established that the re-fusals to hire Tidd, Parker, LongleN, Ireland, and Allenviolated Section 8(a)(3) and (1) of the Act. But for thatunion activmit, I believe. they would have been hired. Thatother union members were hired does not preclude such afinding. "Obviousl. ain employer is not required to Irefuseto hire] all union activists before being found in violationof the Act. " Br,lrhil/l ( orarli.v, 210 NLRB 288, 296 ( 1974);.4,meirican ( ;rkctrim.s Corpor,larion, 233 NL.RB 1279 (1977).Few, if ans. other emplo) ees were as active as these. More-over, to refuse to hire anri former union members wouldsimpls haic been too obvious.I reach. howkeser, a contrari conclusion as to ()akes andC(heney. Their union activities were of a lesser degree. and453 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reasons ascribed to the failure to hire them were not sopatently invalid as to support a conclusion of discrimina-tory motivation.When Erma Oakes asked MacDonald for a job, shementioned a limited and specific financial need. a trip sheintended to take. From this, MacDonald assumed that shewas seeking only temporary or part-time employment andhe testified that he declined to hire her because of thatassumption. His assumption, I find, was not unreasonablein light of what he was told. In light of MacDonald's re-peated assertions that he could not guarantee anyone morethan a couple of days of employment, it would seem thatany assumed time limitation on the duration of Oakes' em-ployment should not have been a detriment in his consider-ation of her application. However, the records of Respon-dent's hiring indicate that Respondent was seekingpermanent employees. No temporary or part-time employ-ees were hired. Accordingly, I am unable to conclude thatGeneral Counsel has sustained her burden of proving thatRespondent did not have, and apply, a valid reason for nothiring Erma Oakes.Similarly, I must conclude that the General Counsel hasfailed to establish that the refusal to hire Clara Cheneyviolated Section 8(a)(3). Cheney's applications for employ-ment were made when Respondent was initially staffingthe plant and Respondent's contention that it was seekingemployees of greater potential could not be said to be obvi-ously unreasonable or invalid, particularly at that time.The record does not contain evidence that others weretreated differently than Cheney. I note, in this regard, thatthe hiring records establish no pattern or preference forthose who filled early applications. In some cases, Respon-dent went back to applications filed some months before.In other cases, applicants were hired within days of theirseeking employment notwithstanding that other acceptableapplications were pending.CONCLUSIONS OF LAW1. By telling a job applicant that he was unlikely to behired because of his union membership and activities andby questioning a job applicant about her union member-ship and activities, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act, thereby vio-lating Section 8(a)(1) of the Act.2. By refusing to hire Kenneth Tidd, Lewis Adrian Par-ker, Carolyn Longley, Stella Ireland, and Brenda Allen be-cause of their union membership and activities, Respon-dent has discriminated in regard to the hire and tenure ofemployment, in violation of Section 8(a)(3) and (1) of theAct.3. The unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.4. Respondent has not engaged in any unfair labor prac-tices not specifically found herein.THE REMEDYAs Respondent has been found to have engaged in un-fair labor practices, I shall recommend that it be requiredto take certain action, as set forth below, designed to effec-tuate the policies of the Act.As I have found that Respondent discriminatorily re-fused to hire Kenneth Tidd, Lewis Adrian Parker, CarolynLongley, Stella Ireland, and Brenda Allen, I shall recom-mend that it be required to offer them immediate employ-ment to the positions for which they applied or, if such arenot available, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges.It will be further recommended that Respondent be re-quired to make these employees whole for any loss of earn-ings suffered by reason of the refusal to hire them. Allbackpay is to be computed with interest in accordance withthe formula in F W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977)."Since discriminatory refusals to hire, like discriminatorydischarges, go "to the very heart" of the Act, I shall recom-mend that a broad order be entered herein. N.L.R.B. v.Entwistle Manufacturing Company, 120 F.2d 532, 536 (C.A.4, 1941): Ann Lee Sportswear, Inc., 220 NLRB 982 (1975).Finally, the recommended Order will require Respon-dent to cease and desist from the unfair labor practices andto post a notice indicating compliance with these require-ments.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 12The Respondent. McCain Foods, Inc., Easton, Maine,its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Questioning applicants for employment about theirunion membership or activities and telling applicants foremployment that they are unlikely to be hired because oftheir union membership or activities.(b) Refusing to hire applicants for employment becauseof their membership in, or activities on behalf of District99, International Association of Machinists and AerospaceWorkers, AFL-CIO, or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a) Offer Kenneth Tidd, Lewis Adrian Parker, CarolynLongley, Stella Ireland, and Brenda Allen immediate em-ployment in the positions for which they applied or, if nolonger available, substantially equivalent positions, withoutloss of seniority or other rights and privileges, and makeSee, generally, Isis Plumbing & Heating Co. 138 NLRB 716 (1962)12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations. be adopted byh the Board and becomeits findings. conclusions, and Order. and all objections thereto shall bedeemed saived for all purposes454 McCAIN FOODS, INC.them whole for any loss of earnings they may have sufferedby reason of the discrimination against them. in accor-dance with the provisions of the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its plant at Easton, Maine, copies of the at-tached notice marked "Appendix." "3 Copies of this notice,on forms provided by the Regional Director for Region I,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that the notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissed inso-far as it alleges violations of the Act not specifically foundherein.~3 In the event that this Order is enforced bs a Judgment of the t ntedStates Court of Appeals. the words in the notice reading "Posted bs Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the Utnited States Court of Appeals Enforcing an Order of theNational I.ahor Relations Board."that we violated the National Labor Relations Act and hasordered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all these things.Wv WILt Nor do anything that restrains or coercesemployees with respect to these rights. More specifi-call):WF. Wul.t NOl refuse to hire applicants for employ-ment because of their membership in or activities onbehalf of District No. 99, International Association ofMachinists and Aerospace Workers, AFL-CIO, orany other labor organization.WE WI.L NOT question applicants for employmentabout their union membership or activities.WE WiLL NOT tell applicants for employment thatthey are unlikely to be hired because of their unionmembership or activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights as set forth above.WE WIltt offer the following named persons employ-ment at the positions for which they applied, or sub-stantially equivalent positions, without prejudice totheir seniority and other rights and privileges, and WEw'I L make them whole for any loss of earnings, withinterest.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundKenneth TiddLewis Adrian ParkerBrenda AllenCarolyn LongleyStella IrelandM(CiN', FOODS. INC455